CULPEPPER, Judge.
Defendant has appealed devolutively from a judgment rejecting his petition for an injunction arresting a seizure and sale under executory process.
Although able counsel for defendant appellant has presented interesting arguments that the sale should have been enjoined, we have concluded these issues are now moot. The record shows on its face that after defendant took only a devolutive appeal, the sheriff proceeded to seize and sell the property. The sale was completed during the pendency of this appeal and appears to be proper in all respects.
Under these facts, the jurisprudence is firmly established that the appeal is subject to dismissal for mootness.
A few of the many cases dismissing appeals in similar situations are: General Motors Acceptance Corporation v. Kroger, La.App., 136 So.2d 402; R.D.M. Corporation v. Macaluso, La.App., 134 So.2d 127; Security Banking Company v. Maddox, La.App., 178 So. 653; Miller v. People’s Homestead & Savings Association, La.App., 161 So. 656; Walters v. Childers, 214 La. 531, 38 So.2d 160; Succession of Washington, Jr., 229 La. 862, 87 So.2d 9; Unity Industrial Life Insurance Co. v. DeJoie, 197 La. 38, 200 So. 813. See also LSA-C.C.P. Art. 2642 and the Official Revision Comments thereunder.
For the reasons assigned the appeal herein taken is dismissed. All costs of this appeal are assessed against the defendant appellant.
Appeal dismissed.